Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2022

                                       No. 04-21-00588-CR

                                    Thomas Peter CORTEZ,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR9005
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due June 17, 2022 and was not filed. On July 1, 2022,
appellant requested an extension of time to file the brief until July 11, 2022. After consideration,
we GRANT appellant’s motion and ORDER him to file his brief by July 11, 2022.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2022.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court